DETAILED ACTION
This application is in response to claims filed 17 June 2022 for application 16/457550 filed 28 June 2019. Currently claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-11 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Accelerating Convolutional Networks via Global & Dynamic Filter Pruning) in view of Rosenfeld et al. (Intriguing Properties of Randomly Weighted Networks: Generalizing While Learning Next to Nothing).

Regarding claims 1 and 11, Lin discloses: A method for pruning a convolutional neural network (CNN) that includes a number of layers, the method comprising:
for each layer…of the CNN:
pruning a subset of filters in the layer, the subset of filters based on a salience of each filter in the layer to an output of the CNN (“In particular, we first initialize a pre-trained convolutional network and globally mask all filters to be equal to 1 (i.e., an external switch which determines whether the filter is pruned). Then, we design a global discriminative function to determine the saliency scores of individual filters. Such scores guide us to globally prune the unsalient filters across all layers, which equivalently masks out unsalient filters as 0. Finally, we iteratively tune the sparse network and dynamically update the filter saliency in a top-down manner. By such operations, filters that are previously masked out is possible to recalled, which significantly improves the accuracy of the pruned network.” P2426 ¶1, see also p2428 §3.4 wherein salience is determined using a global output function); and 

However, Lin does not explicitly disclose: for each layer of a subset of layers of the CNN, the subset of layers including fewer than the number of layers of the CNN.

	Rosenfeld teaches: choosing a subset of layers of the CNN; …of the subset of layers (“Subsets of Layers We learn only subsets of layers out of the layers specified and report the performance for each of these scenarios, for CIFAR-10 and CIFAR100 and for the dense and wide residual networks. Table 1 summarizes this experiment. We see that a non-trivial accuracy can be reached by learning
only a single of the layer subsets. Furthermore, in most cases learning the last, fully-connected layer on its own proves inferior to doing so with another layer. For example, with wide-resnets (WRN) learning the fc (fully connected) layer attains only 37% top-1 accuracy on CIFAR-10, much less than either than the 3 middle blocks. While the number of parameters in fc is indeed much lower, note that it grows linearly with the number of classes while that of the middle blocks
remains constant (this is not seen directly in the table due to the additional weights of BN layers learned). From a practical point of view, this can indicate that when fine-tuning a single layer of a network towards a new task, the last layer is not necessarily the best one to choose. Nevertheless, fine-tuning an additional layer in the middle can prove useful as the additional parameter cost can be quite modest.” P6 §4.2 Subsets of Layers); and 

	Lin and Rosenfeld both disclose methods for pruning Convolutional Neural Networks (CNNs) and are analogous. Lin teaches pruning filters based on a salience. Rosenfeld teaches performing pruning on only a subset of all layers. It would have been obvious to one of ordinary skill in the art before the effective filing date to select a subset of layers as taught by Rosenfeld to perform salience-based filter pruning as taught by Lin. One would have been motivated to combine as Rosenfeld states that accurate networks can be achieved by performing operations only on a subset of middle layers (P6 §4.2).

Regarding claims 7 and 17, Lin discloses: The method of claim 1, wherein the subset of the filters in the layer is determined based on the salience of each filter in the layer by selecting filters of lowest salience based on a pruning threshold (
    PNG
    media_image1.png
    208
    395
    media_image1.png
    Greyscale
p2428 §3.4 last ¶).

Regarding claims 8 and 18, Lin discloses: The method of claim 7, wherein the pruning threshold comprises a pruning threshold percent (TosLP) that is based on a given whole model pruning (WMP) independent pruning threshold (TwMPind) (
    PNG
    media_image1.png
    208
    395
    media_image1.png
    Greyscale
p2428 §3.4 last ¶).

Regarding claims 9 and 19, Lin discloses: The method of claim 7, wherein the pruning threshold is greater than a corresponding WMP independent pruning threshold 
    PNG
    media_image2.png
    247
    396
    media_image2.png
    Greyscale
p2427 §3.3 ¶1

Regarding claims 10 and 20, Lin discloses: The method of claim 1, wherein the salience to the output of the CNN of each filter comprises a salience to an output of the layer of that filter (
    PNG
    media_image1.png
    208
    395
    media_image1.png
    Greyscale
p2428 §3.4 last ¶).

Claims 2-4 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Accelerating Convolutional Networks via Global & Dynamic Filter Pruning) in view of Rosenfeld et al. (Intriguing Properties of Randomly Weighted Networks: Generalizing While Learning Next to Nothing) further in view of Li et al. (PRUNING FILTERS FOR EFFICIENT CONVNETS).

Regarding claims 2 and 12, Lin does not explicitly disclose: The method of claim 1, wherein the layers of the subset of layers of the CNN are non-contiguous.

Li teaches: wherein the layers of the subset of layers of the CNN are non-contiguous (“Similar to ResNet-56/110, the first and the last residual blocks of each stage are more sensitive to pruning than the intermediate blocks (i.e., layers 2, 8, 14, 16, 26, 28, 30, 32). We skip those layers and prune the remaining layers at each stage equally.” P8 §4.3 ¶1).

	Lin, Rosenfeld and Li disclose methods for pruning Convolutional Neural Networks (CNNs) and are analogous. Lin teaches pruning filters based on a salience. Chen teaches selecting a subset of layers to perform pruning on. Li teaches pruning particular subsets of CNNs. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pruning scheme of Lin and Rosenfeld to select a subset of layers as taught by Li. One would have been motivated as this avoid pruning layers that are overly sensitive to pruning (Li P8 §4.3 ¶1).

Regarding claims 3 and 13, Lin does not explicitly disclose: The method of claim 1, wherein the subset of layers comprises odd numbered layers of the CNN and excludes even numbered layers of the CNN.
Li teaches: wherein the subset of layers comprises odd numbered layers of the CNN and excludes even numbered layers of the CNN (“Similar to ResNet-56/110, the first and the last residual blocks of each stage are more sensitive to pruning than the intermediate blocks (i.e., layers 2, 8, 14, 16, 26, 28, 30, 32). We skip those layers and prune the remaining layers at each stage equally.” P8 §4.3 ¶1).

Lin, Rosenfeld and Li disclose methods for pruning Convolutional Neural Networks (CNNs) and are analogous. Lin teaches pruning filters based on a salience. Chen teaches selecting a subset of layers to perform pruning on. Li teaches pruning particular subsets of CNNs, in this example some even numbered layers. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pruning scheme of Lin and Rosenfeld to select a subset of layers as taught by Li. One would have been motivated as this avoid pruning layers that are overly sensitive to pruning (Li P8 §4.3 ¶1).

Regarding claims 4 and 14, Lin does not explicitly disclose: The method of claim 1, wherein the subset of layers comprises even numbered layers of the CNN and excludes odd numbered layers of the CNN.

Li teaches: wherein the subset of layers comprises even numbered layers of the CNN and excludes odd numbered layers of the CNN (“Similar to ResNet-56/110, the first and the last residual blocks of each stage are more sensitive to pruning than the intermediate blocks (i.e., layers 2, 8, 14, 16, 26, 28, 30, 32). We skip those layers and prune the remaining layers at each stage equally.” P8 §4.3 ¶1, note: selecting even or odd layers appears to be an arbitrary design choice).

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Accelerating Convolutional Networks via Global & Dynamic Filter Pruning) in view of Rosenfeld et al. (Intriguing Properties of Randomly Weighted Networks: Generalizing While Learning Next to Nothing) further in view of Siam et al. (A Comparative Study of Real-time Semantic Segmentation for Autonomous Driving).

Regarding Claims 5 and 15, Lin does not explicitly disclose: The method of claim 1, wherein choosing the subset of layers comprises selecting a first layer of the CNN, skipping a stride number of layers, and selecting a second layer of the CNN following the skipped layers.

Siam teaches: wherein the subset of layers comprises a first layer of the CNN and second layer of the CNN which is a stride number of layers apart from the first layer of the CNN (“Feature extraction networks have the same downsampling factor of 32, so they follow the 8 stride version of skip architecture.” P704 §4.1 Skip Net).

Lin, Rosenfeld and Siam disclose methods for pruning Convolutional Neural Networks (CNNs) and are analogous. Lin teaches pruning filters based on a salience. Chen teaches selecting a subset of layers to perform pruning on. Siam teaches pruning with a 8 stride skip architecture. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pruning scheme of Lin and Rosenfeld to select a stride subset of layers as taught by Siam to yield predictable results.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Accelerating Convolutional Networks via Global & Dynamic Filter Pruning) in view of Rosenfeld et al. (Intriguing Properties of Randomly Weighted Networks: Generalizing While Learning Next to Nothing) further in view of He et al. (Soft Filter Pruning for Accelerating Deep Convolutional Neural Networks).

Regarding claims 6 and 16, Lin does not explicitly disclose: The method of claim 1, wherein determining the salience comprises L2-norm ensembling.

He teaches: wherein the salience is based on L2-norm ensembling (“The performance of L2-norm criteria is slightly better than that of L1-norm criteria. The result of L2-norm is dominated by the largest element, while the result of L1-norm is also largely affected by other small elements. Therefore, filters with some large weights would be preserved by the L2-norm criteria. So the corresponding discriminative features are kept so the performance of the pruned model is better.” P6 ¶1).

Lin, Rosenfeld and He disclose methods for pruning Convolutional Neural Networks (CNNs) and are analogous. Lin teaches pruning filters based on a salience. Rosenfeld teaches selecting a subset of layers to perform pruning on. He teaches use the L2 norm to determine salience. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pruning scheme of Lin and Rosenfeld to utilize the L2 norm as taught by He as it provides the best results when pruning filters (He P6 ¶1).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see the Rosenfeld reference as cited above.
Applicant’s arguments, see p6, filed 17 June 2022, with respect to the 35 USC §112b rejection of claims 8, 9, 18, and 19 have been fully considered and are persuasive.  The rejection of claims 8, 9, 18, and 19 under 35 USC §112b has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/Primary Examiner, Art Unit 2122